                 Case 2:20-mj-00595-EJY Document 15 Filed 10/30/20 Page 1 of 5




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     KIMBERLY M. FRAYN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Telephone: 702.388.6336/Fax 702.388.6418
 5   Kimberly.Frayn@usdoj.gov
     Attorneys for the United States
 6
                              UNITED STATES DISTRICT COURT
 7                                 DISTRICT OF NEVADA
 8   UNITED STATES OF AMERICA,                               Case No.: 2:20-mj-595-EJY

 9                   Plaintiff,                              Stipulation to Extend Deadlines to
                                                             Conduct Preliminary Hearing and
10          v.                                               File Indictment (Second Request)

11   SANTIEL CHAVEZ-RAMOS,
       a.k.a. “Jose Chavez-Zazuceta,”
12     a.k.a. “Sagrario Ferrer-Mendoza,”
       a.k.a. “Sagrario Mendez-Mendoza,”
13     a.k.a. “Jose Gaspar-Zazuceta,”

14
                     Defendant.
15

16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States
18
     Attorney, counsel for the United States of America, and Andrew Wong, Assistant Federal
19
     Public Defender, counsel for Defendant, SANTIEL CHAVEZ-RAMOS that the Court
20
     reschedule the preliminary hearing, which is currently set in this case for November 4, 2020,
21
     at 4:00 p.m., for no earlier than 90 days from the date of the filing of this stipulation. This
22
     request requires that the Court extend two deadlines: (1) that a preliminary hearing be
23
     conducted within 14 days of a detained defendant’s initial appearance, see Fed. R. Crim. P.
24
                 Case 2:20-mj-00595-EJY Document 15 Filed 10/30/20 Page 2 of 5




1    5.1(c); and (2) that an information or indictment be filed within 30 days of a defendant’s

2    arrest, see 18 U.S.C. § 3161(b).

3           This stipulation is entered into for the following reasons:

4           1.       The United States Attorney’s Office has developed an early disposition

5    program for immigration cases, authorized by the Attorney General pursuant to the

6    PROTECT ACT of 2003, Pub. L. 108-21.

7           2.       The early disposition program for immigration cases is designed to: (1) reduce

8    the number of hearings required in order to dispose of a criminal case; (2) avoid having

9    more cases added to the court’s trial calendar, while still discharging the government’s duty

10   to prosecute federal crimes; (3) reduce the amount of time between complaint and

11   sentencing; and (4) avoid adding significant time to the grand jury calendar to seek

12   indictments in immigration cases, which in turn reduces court costs.

13          3.       The government has made a plea offer in this case that requires defendant to

14   waive specific rights and hearings in exchange for “fast-track” downward departure under

15   USSG § 5K3.1. The defense notified undersigned government counsel that the parties have

16   reached a negotiated plea resolution in principle, and defense counsel is waiting for the

17   defendant to execute the plea agreement. However, the plea offer will be withdrawn if an

18   executed plea agreement is not timely returned to the government before this matter is

19   indicted and before a preliminary hearing is held.

20          4.       Under Federal Rule of Criminal Procedure 5.1(c), the Court “must hold the

21   preliminary hearing within a reasonable time, but no later than 14 days after the initial

22   appearance if the defendant is in custody . . . .”

23          5.       However, under Rule 5.1(d), “[w]ith the defendant’s consent and upon a

24   showing of good cause—taking into account the public interest in the prompt disposition of


                                                     2
                  Case 2:20-mj-00595-EJY Document 15 Filed 10/30/20 Page 3 of 5




1    criminal cases—a magistrate judge may extend the time limits in Rule 5.1(c) one or more

2    times . . . .”

3            6.       Furthermore, under the Speedy Trial Act, 18 U.S.C. § 3161(b), “[a]ny

4    information or indictment charging an individual with the commission of an offense shall be

5    filed within thirty days from the date on which such individual was arrested or served with a

6    summons in connection with such charges.”

7            7.       Ultimately, if the plea negotiations are unsuccessful, the defendant will need

8    additional time to review the discovery, investigate potential defenses, and finalize

9    preparations for the preliminary hearing.

10           8.       Accordingly, the parties jointly request that the Court schedule the

11   preliminary hearing in this case no sooner than 90 days from today’s date.

12           9.       Defendant is in custody and agrees to the extension of the 14-day deadline

13   imposed by Rule 5.1(c) and waives any right to remedies under Rule 5.1(c) or 18 U.S.C.

14   § 3161(b), provided that the information or indictment is filed on or before the date ordered

15   pursuant to this stipulation .

16           10.      The parties agree to the extension of that deadline.

17           11.      This extension supports the public interest in the prompt disposition of

18   criminal cases by permitting defendant to consider entering into a plea agreement under the

19   United States Attorney’s Office’s fast-track program for § 1326 defendants.

20           12.      Accordingly, the additional time requested by this stipulation is allowed

21   under Federal Rule of Criminal Procedure 5.1(d).

22           13.      In addition, the parties stipulate and agree that the time between today and

23   the scheduled preliminary hearing is excludable in computing the time within which the

24   defendant must be indicted and the trial herein must commence pursuant to the Speedy


                                                      3
              Case 2:20-mj-00595-EJY Document 15 Filed 10/30/20 Page 4 of 5




1    Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), considering the factors under 18 U.S.C.

2    § 3161(h)(7)(B)(i) and (iv).

3           14.     This is the second request for an extension of the deadlines by which to

4    conduct the preliminary hearing and to file an indictment.

5           DATED this 30th day of October, 2020.

6                                               Respectfully submitted,

7                                               NICHOLAS A. TRUTANICH
                                                United States Attorney
8
      /s/Andrew Wong                            /s/Kimberly M. Frayn
9     Assistant Federal Public Defender         KIMBERLY M. FRAYN
      Counsel for Defendant Chavez-Ramos        Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                   4
                 Case 2:20-mj-00595-EJY Document 15 Filed 10/30/20 Page 5 of 5




1                       UNITED STATES DISTRICT COURT
2                            DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                             Case No.: 2:20-mj-595-EJY

4                    Plaintiff,
                                                           [Proposed] Order on Stipulation to
5           v.                                             Extend Deadlines to Conduct
                                                           Preliminary Hearing and
6    SANTIEL CHAVEZ-RAMOS,                                 File Indictment
      a.k.a. “Jose Chavez-Zazuceta,”
7     a.k.a. “Sagrario Ferrer-Mendoza,”
      a.k.a. “Sagrario Mendez-Mendoza,”
8     a.k.a. “Jose Gaspar-Zazuceta,”

9                    Defendant.

10

11          Based on the stipulation of counsel, good cause appearing, and the best interest of

12   justice being served; the time requested by this stipulation being excludable in computing

13   the time within which the defendant must be indicted and the trial herein must commence

14   pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of

15   Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv):

16          IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled

17                                                                              Feb. 2, 2021 at
     on November 4, 2020, at the hour of 4:00 p.m., be vacated and continued to ___________

18   the hour of 4:00 p.m. in Courtroom 3C.
                 _______

19          DATED this 30th
                       ___ day of October, 2020.

20

21                                              HONORABLE ELAYNA J. YOUCHAH
                                                UNITED STATES MAGISTRATE JUDGE
22

23

24


                                                   5
